Order entered October 15, 2013




                                                 In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00997-CR
                                      No. 05-13-00998-CR

                                  CODY BRIGHT, Appellant

                                                  V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F12-23970-T, F12-23977-T

                                            ORDER
       The reporter’s record has been filed in these appeals, but the clerk’s records have not

been filed. Accordingly, we ORDER the Dallas County District Clerk to file the clerk’s records

in these appeals within FIFTEEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and counsel for all parties.


                                                          /s/   DAVID EVANS
                                                                JUSTICE